PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nathaniel T. Becker, et al. 
Application No. 16/986,998
Filed: August 6, 2020
For: STABLE GRANULES WITH LOW INTERNAL WATER ACTIVITY

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the renewed petition, filed April 7, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a). 

The petition is GRANTED.

This application became abandoned for failure to timely reply to the Notice to File Missing Parts of Nonprovisional Application, (Notice) mailed August 26, 2020. A Notice of Abandonment was mailed on April 28, 2021. On August 20, 2021, a petition under 37 CFR 1.137(a) was filed; however, the petition was dismissed in a decision mailed January 24, 2022.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm' r Pats. 1988).  Since the $3,160.00 extension of time fee submitted on August 20, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuation application under 37 CFR 1.53(b); (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.
  
This application is being revived solely for purposes of continuity.  As continuity has been established by this decision, the application is again abandoned in favor of continuing application No. 17/407,656 filed August 20, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058. 


/Angela Walker/	
Angela Walker
Paralegal Specialist
Office of Petitions